DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/493,292 filed 09/11/2019.
Claims 1-13 are pending in the Application.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim limitations “acquiring a default input state of the chip”; ”setting, based …, a default value of the chip” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I,  but the result is inconclusive. Wherein three-prong test is: (A) the claim limitation uses the terms “acquiring a default input state of the chip”; and ”setting, based …, a default value of the chip”; that are non-structural term having no specific structural meaning for performing the claimed function; (B) the terms “acquiring a default input state of the chip”; and ”setting, based …, a default value of the chip” are merely functional language; (C) the terms “acquiring a default input state of the chip”; and 
10.	In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,”/ “controlling a voltage regulator” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski et al. (UA Patent 6,647,436) in view of Jalali (US Patent 4,825,402).

With respect to claim 1 Jedrzejewski et al. teaches A jumper cap circuit (col. 2, ll.16-17), comprising: 
a three-pin header (jumper block 102/header comprising plurality of pins/120, 122, 124, 126 (col. 2, ll.16-18; Fig. 1)); 
a chip (controller 114/chip (col. 2, ll.28-29; Fig. 1)); 
(pull-up/pull-down resistor 140 which connects one of the plurality of pins (pin 122) of the jumper block 102/header and controller 114/chip (col. 2, ll.57-60, ll.63-65; Fig. 1)); and 
a resistor R1, wherein the resistor R1 and the pull-up resistor constitute a voltage dividing circuit or the resistor R1 and the pull-down resistor constitute a voltage dividing circuit, and the resistor R1 is connected to a pin of the three-pin header (resistor 110/R1, which is connected to one of the plurality of pins (pin 120/124) of the jumper block 102/header and is used with pull-up/pull-down resistor 140 to pull-up the signal high voltage level or pull-down the signal to low voltage level (col. 3, ll.31-35; ll.8-10, ll.26-29; Fig. 1)), and 
While Jedrzejewski et al. teaches different combinations of resistor 110/R1 and  pull-up/pull-down resistor 140 to pull-up the signal high voltage level or pull-down the signal to low voltage level (col. 3, ll.31-35; ll.8-10, ll.26-29), Jedrzejewski et al. lacks specifics regarding values of resistance of resistor R1 and  pull-up/pull-down resistor. However Jalali teaches:
wherein a resistance of the resistor R1 is equal to or greater than ten times of that of the pull-up resistor (resistors R4 and R5 forming pull-up and pull-down circuits, and connected with pins 2 and 4 of the header device to a jumper J2-2, wherein   resistors R4 and R5 are substantially equal (col. 5, ll.8-12));  10and 
the resistance of the resistor R1 is equal to or greater than ten times of that of the pull-down resistor (resistors R4 and R5 forming pull-up and pull-down circuits, and connected with pins 2 and 4 of the header device to a jumper J2-2, wherein   resistors R4 and R5 are substantially equal (col. 5, ll.8-12)).  
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Jalali to teach specific subject matter Jedrzejewski et al. does not teach, because it provides a multiconfigurable interfacecircuit for use with a computer input/output  cable to a computer peripheral device (col. 1, ll.49-51).
With respect to claim 6 (as best understood) Jedrzejewski et al. teaches 10A method for designing a jumper cap circuit, wherein the method is applicable to a jumper cap circuit comprising a three-pin header and a chip (Title; col. 1, ll.14-16), and the method comprises: 
acquiring a default input state of the chip, wherein the default input state comprises a high level state and a low level state (reading/obtaining the logic state/default input state by controller 114, wherein default input state is high voltage level or low voltage level (col. 2, ll.31-32, ll.42-50); and 
setting, based on the default input state of the chip, a default value of the chip by arranging a first 15resistor in a path where a first pin of the three-pin header is located and arranging a second resistor in a path where a second pin of the three-pin header is located (based on obtained the logic state/default input state being high voltage level or low voltage level controller 114 selects/sets pull-up or pull-down the voltage level (col. 1, ll.62-66; col. 2, ll.57-65) by arranging resistor 110/R1, which is connected to one of the plurality of pins (pin 120/124) of the jumper block 102/header and is used with pull-up/pull-down resistor 140 to pull-up the signal high voltage level or pull-down the signal to low voltage level (col. 3, ll.31-35; ll.8-10, ll.26-29; Fig. 1)) , and 
(the logic state might be low/“0” or high/“1” (col. 2, ll.36-37, ll.42-43), and wherein resistor 110/R1, which is connected to one of the plurality of pins (pin 120/124) of the jumper block 102/header and is used with pull-up/pull-down resistor 140 to pull-up the signal high voltage level or pull-down the signal to low voltage level (col. 3, ll.31-35; ll.8-10, ll.26-29; Fig. 1)).  
While Jedrzejewski et al. teaches different combinations of resistor 110/R1 and  pull-up/pull-down resistor 140 to pull-up the signal high voltage level or pull-down the signal to low voltage level (col. 3, ll.31-35; ll.8-10, ll.26-29), Jedrzejewski et al. lacks specifics regarding values of resistance of resistor R1 and  pull-up/pull-down resistor. However Jalali teaches:
wherein a resistance of the resistor R1 is equal to or greater than ten times of that of the pull-up resistor (resistors R4 and R5 forming pull-up and pull-down circuits, and connected with pins 2 and 4 of the header device to a jumper J2-2, wherein   resistors R4 and R5 are substantially equal (col. 5, ll.8-12));  10and 
the resistance of the resistor R1 is equal to or greater than ten times of that of the pull-down resistor (resistors R4 and R5 forming pull-up and pull-down circuits, and connected with pins 2 and 4 of the header device to a jumper J2-2, wherein   resistors R4 and R5 are substantially equal (col. 5, ll.8-12)).  

	With respect to claims 2-3, 5, 7-10, 12-13 Jedrzejewski et al. teaches:
Claim 2: wherein if a default input state of the jumper cap circuit is a high level state, the jumper cap circuit 15comprises a pull-up resistor R2, and a first pin of the three-pin header is grounded via the resistor R1, a second pin of the three-pin header is connected to the chip after a level of the second pin is pulled up by the pull-up resistor R2, and a third pin of the three-pin header is grounded via a resistor R3 (col. 2, ll.42-45; ll.50-52; col. 3, ll.24-34).  
Claim 3: wherein if a default input state of the jumper cap circuit is a low level state, the jumper cap circuit 20comprises a pull-down resistor R2 which is grounded, and a level of a first pin of the three-pin header is pulled up by the resistor Rl, a second pin of the three-pin header is connected to the chip after a level 7OP 1919-US-0140 of the second pin is pulled down by the pull-down resistor R2, and a level of a third pin of the three-pin header is pulled up by a resistor R3 (col. 2, ll.46-52, ll.57-60).  
Claims 5, 12, 13: wherein the chip is provided with a Strap pin (col. 2, ll.17-21; Fig. 1).  
Claim 7: wherein the setting, based on the default input state of the chip, a default value of the chip by arranging a first resistor in a path where a first pin of the three-pin header is located and arranging a second resistor in a path where a second pin of the three-pin header is located comprises:  25if the default input state of the chip is a high level (col. 2, ll.42-47; col. 3, ll.31-35; ll.8-10, ll.26-29; Fig. 1).  
Claim 8: wherein the setting, based on the default input state of the chip, a default value of the chip by arranging a first resistor in a path where a first pin of the three-pin header is located and arranging a second resistor in a path where a second pin of the three-pin header is located further comprises:  5connecting a third pin of the three-pin header to the ground via a third resistor, and wherein the resistance of the second resistor is equal to or greater than ten times of that of the third resistor (col. 3, ll.31-35; ll.8-10, ll.26-29; Fig. 1).  
Claim 9: wherein the setting, based on the default input state of the chip, a default value of the chip by arranging a first resistor in a path where a first pin of the three-pin header is located and arranging a second resistor in a 10path where a second pin of the three-pin header is located comprises: if the default input state of the chip is a low level state and the second resistor is a pull-down resistor which is grounded, pulling up a level of the first pin of the three-pin header by the first resistor, and connecting the second pin of the three-pin header to the chip after a level of the second pin is pulled down by the second resistor (col. 2, ll.48-52, ll.57-60; col. 3, ll.8-10).  
Claim  1510: wherein the setting, based on the default input state of the chip, a default value of the chip by arranging a first resistor in a path where a first pin of the three-pin header is located and arranging a second resistor in a path where a second pin of the three-pin header is located further comprises: pulling up a level of a third pin of the three-(col. 3, ll.63-67; col. 4, ll.1-3).  
	With respect to claims 4, 11 Jalali teaches:
Claim 4: wherein the resistance of the resistor R1 is equal to or greater than ten times of that of the pull-up resistor 5R2, and the resistance of the pull-up resistor R2 is equal to or greater than ten times of that of the resistor R3 (col. 5, ll.8-12).  
Claim 11: wherein the resistance of the resistor R1 is equal to or greater than ten times of that of the pull-down resistor R2, and the resistances of the pull-down resistor R2 is equal to or greater than ten times of that of the 25resistor R3 (col. 5, ll.8-12).  
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Jalali to teach specific subject matter Jedrzejewski et al. does not teach, because it provides a multiconfigurable interface circuit for use with a computer input/output  cable to a computer peripheral device (col. 1, ll.49-51).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
10/20/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851